Case 1-Lo-OQLl090-E€SS DOC lo-L FiledlefcQ/lo Entered t2/20/Lo Loi21:46
mewrymiiiit | jaca wl 71 87210892 p.2

&

CRIMINAL COURT OF THE CITY OF NEW YORK
PART APAR, COUNTY OF QUEENS

Q08637057

 

THE PEOPLE OF THE STATE OF NEW YORK | STATE OF NEW YORK
COUNTY OF QUEENS
Vv.

|
MICHAEL HEILBRON |
DEFENDANT |

|

 

DETECTIVE VIC1LOR HERRERA OF ONS DET AREA 114, TAX REG#: 919178, BEING
DULY SWORN, DEPOSES AND SAYS THAT ON OR ABOUT JUNE 23 2008 BETWEEN

10:30PM AND 10:40PM, AT THE NE INTERSECTION OF 78 STREET AND 21 AVENUE,
COUNTY OF QUEENS, STATE OF NEW YORK

THE DEFENDANT COMMITTED THE OFFENSES OF;
PL 120.05-1 ASSAULT IN THE SECOND DEGREE
PL 120.05-2 ASSAULT IN THE SECOND DEGREE

PL 120.00-1 ASSAULT IN THE THIRD DEGREE - DNA SAMPLE REQUIRED UPON
CONVICTION

PL 240.26-1 HARASSMENT IN THE SECOND DEGREE

IN THAT THE DEFENDANT DID: WITH INTENT TO CAUSE SERIOUS PHYSICAL
INJURY TO ANOTHER PERSON, CAUSE SUCH INJURY TO SUCH PERSON OR TO A
THIRD PERSON;WITH INTENT TO CAUSE PHYSICAL INJURY TO ANOTHER PERSON,
CAUSE SUCH INJURY TO SUCH PERSON OR A THIRD PERSON BY MEANS OF A DEADLY
WEAPON OR A DANGEROUS INSTRUMENT;WITH INTENT TO CAUSE PHYSICAL INJURY
TO ANOTHER PERSON, CAUSE SUCH INJURY TO SUCH PERSON OR A THIRD PERSON
WITH THE INTENT TO HARASS,ANNOY,OR ALARM ANOTHER PERSON, THE

DEFENDANT (S) DID STRIKE,SHOVE,KICK,OR SUBJECTED ANOTHER PERSON TO
PHYSICAL CONTACT,OR ATTEMPTED OR THREATENED TO DO THE SAME.

THE SOURCE OF DEPONENT'S INFORMATION AND THE GROUNDS FOR DEPONENT'S
BELIEF ARE AS FOLLOWS:

SEPONEN STATES THAT HE IS INFORMED BY THE COMPLAINANT, ( BENJAMIN

PLAZA ,“THAT AT THE ABOVEMENTIONED DATE, TIME AND LOCATI URRENCE
AN PREHENDED CTHER STRUCK THE COMPLAINANT IN THE SIDE OF HIS HEAD
WITH AN UNKNOWN HARD OBJECT CAUSING THE COMPLAINANT TO FALL FORWARD

AND THE DEFENDANT, MICHAEL HEILBRON, PFiiCEEDED TO PUNCH THE

COMPLAINANT IN HIS CHIN CAUSING HIS JA?! TO BREAK INTO TWO PIECES AND HIS

TOOTH TO BREAK AND A LACERATION TO THE COMPLAINANT'S RIGHT EAR AS WELL
AS SUBSTANTIAL PAIN.

DEPONENT STATES THAT THE COMPLAINANT WAS ADMITTED TO A LOCAL AREA
HOSPTIAL WHERE HE RECEIVED SURGERY FOR THE COMPLAINANT'S JAW.

DEPONENT STATES THAT HE IS FURTHER INFORMED BY THE COMPLAINANT THAT

THE ABOVEMENTIONED ACTIONS OF THE DEFENDANT AND UNAPREHENDED OTHER
CAUSED HIM ANNOYANCE AND ALARM.
Case 1l-Lo-OQ1050-E€SS DOC lo-L Filed Laic0/1o

"- ws ow

HBILARGM, RICAN. GOUEI7657

CO0/200d BAOG:80 BOOZ snr

GoRSO87-Al) aad

(18 /210892

UMENT ARE
PALSE STATEMENTS MADE In THIS DOC
PUNISHABLE AS A S A MISDEMEANOR PURSUANT

 

TQ SECTION 210.45 THE FP’
aft for _ fbx ow
Dara SIGNATURE

SWORN TO BEFORE ME ON THE
DAY OF

\axe 7 *

Wwiwt

entered La/20/1o 15i2l'40

p.3
